Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview/email with  Scott Tulino on May 24,2022 as follows:

1. Currently Amended) An image display method applicable to a video conferencing system having a wide-angle webcam for capturing a panoramic image having an aspect ratio greater than or equal to 2:1, the method comprising steps of: 
framing multiple regions of interest (ROIs) according to the panoramic image, wherein each of the ROIs has at least one of attributes; 
selecting one from predetermined frame layouts as an output frame layout, according to whether to insert a portion of the panoramic image and at least one of attributes, positions and the number of the ROIs; 
inserting at least one of the portion of the panoramic image and the ROIs into at least one corresponding window of the output frame layout to form a composite frame according to the attributes of the ROIs; and 
and 
transmitting the composite frame to a video software for display; wherein an aspect ratio of the composite frame corresponds to an aspect ratio of a picture displayed by the video software.

2. (Cancelled)
3. (Previously Presented) The image display method according to claim 1, wherein the attributes comprise: static, dynamic, recognized, speaking, merged, multiple-person, the number of persons, pinning, scale and aspect ratio.
4. (Previously Presented) The image display method according to claim 3, wherein the step of framing further comprises: estimating directions of arrival (DOAs) for the ROIs to obtain a possible direction of sound source; comparing angle differences between horizontal angular fields of view (HAFOVs) for the ROIs and the possible direction of sound source; and defining an attribute of a first ROI having a minimum angle difference as speaking; wherein the wide-angle webcam comprises at least two lenses and a microphone array, and both the lenses and the microphone array are properly arranged so that the HAFOVs of the panoramic image matches DOAs of the microphone array.
5. (Previously Presented) The image display method according to claim 3, wherein the step of framing comprises: framing second ROIs using one or a combination of human detection, human face detection and user's manual selection; and defining an attribute of each of the second ROIs as static.
6. (Previously Presented) The image display method according to claim 5, wherein the step of framing further comprises: selecting at least one third ROI from the second ROIs to perform object tracking; and defining an attribute of the at least one third ROI as dynamic.
7. (Previously Presented) The image display method according to claim 5, wherein the step of framing further comprises: performing face recognition over fourth ROIs that are detected by the human detection and the human face detection; marking a human name on each of the fourth ROIs; and defining an attribute of each of the fourth ROIs as recognized.
8. (Previously Presented) The image display method according to claim 3, further comprising: when a HAFOV difference between two center points of any two of the ROIs is smaller than a predetermined angle, merging the two ROIs into one union ROI after the step of framing and before the step of selecting; and defining the attributes of the two merged ROIs as at least one of merged, multiple-person and the number of persons.
9.  (Previously Presented) The image display method according to claim 3, further comprising: when any two of the ROIs overlap, merging the two ROIs into one union ROI after the step of framing and before the step of selecting; and defining the attributes of the two merged ROIs as at least one of merged, multiple-person and the number of persons.
10. (Previously Presented) The image display method according to claim 1, wherein the step of inserting comprises: adjusting aspect ratios of the ROIs and the portion of the panoramic image to satisfy aspect ratios of their corresponding windows.
11. (Currently Amended) The image display method according to claim 10, wherein the step of adjusting comprises: extending a range of a selection frame for a target ROI in the panoramic image; removing a superfluous image from the target ROI according to the aspect ratio of its corresponding window [[if]] upon determining that  the range of the selection frame of the target ROI is not extendable; and deforming an image in the target ROI according to the aspect ratio of its corresponding window [[if]] upon determining that the range of the selection frame for the target ROI is not extendable and the superfluous image in the target ROI cannot be removed.
12. (Currently Amended) The image display method according to claim 11, wherein the step of adjusting further comprises: during the course of extending the range of the selection frame for the target ROI, [[if]] upon determining that one edge of the panoramic image hinders the selection frame from extending, pushing back the extended selection frame from the hindered edge of the panoramic image to satisfy an aspect ratio of its corresponding window.
13. (Currently Amended) The image display method according to claim 11, wherein the step of adjusting further comprises: during the course of extending the range of the selection frame for the target ROI, [[if]] upon determining that one edge of the panoramic image hinders the selection frame from extending, adding a black block to a corresponding edge of the extended selection frame to satisfy an aspect ratio of its corresponding window.
14. (Currently Amended) The image display method according to claim 1, further comprising: increasing a display range of a current ROI by a predetermined multiple when a current output frame layout is unequal to a previous output frame layout; panning a lens to transition from the current ROI to a target ROI [[if]] upon determining that the display ranges of the increased ROI and the target ROI overlap; and directly transitioning from the current ROI to the target ROI in the current output frame layout [[if]] upon determining that the display ranges of the increased ROI and the target ROI do not overlap.
15. (Previously Presented) The image display method according to claim 1, wherein the step of inserting comprises: deciding whether to insert the portion of the panoramic image into its corresponding window of the output frame layout; comparing priorities of the ROIs to generate a sorted ROI string; and inserting the sorted ROI string into their corresponding windows in the output frame layout.
16. (Currently Amended) The image display method according to claim 15, wherein the step of comparing further comprises: exchanging positions of two neighboring ROIs in the sorted ROI string [[if]] upon determining that a difference between priorities of the two neighboring ROIs in the sorted ROI string is smaller than a threshold value and one ROI of the two neighboring ROIs having a lower priority comprises a specific attribute, wherein the specific attribute represents the one ROI having the lower priority does not affect picture aesthetics while being inserted into corresponding window.
17. (Previously Presented) The image display method according to claim 15, wherein the step of comparing comprises steps of: (a1) respectively assigning different priorities to the attributes of the ROIs; (a2) setting a delegate priority to the highest priority among all attributes for each ROI; (a3) sorting the ROIs according to the delegate priorities of the ROIs; (a4) when the delegate priorities of at least two ROIs are the same, setting the delegate priority to the second highest priority among all attributes for each of the at least two ROIs; and (a5) repeating the steps (a3) to (a4) until the sorted ROI string is generated.
18. (Previously Presented) The image display method according to claim 15, wherein the step of comparing comprises: (b1) respectively assigning different priorities to the attributes of the ROIs; and (b2) adding up the priorities of all attributes to obtain a sum priority for each of the ROIs; and (b3) sorting the ROIs according to the sum priorities of the ROIs.
19. (Previously Presented) The image display method according to claim 18, wherein the step of comparing further comprises: (b4) when the sum priorities of at least two ROIs are the same, setting a delegate priority to the highest priority among all attributes for each of the at least two ROIs; (b5) sorting the at least two ROIs according to the delegate priorities of the at least two ROIs; (b6) when the delegate priorities of at least two ROIs are the same, setting the delegate priority to the second highest priority among all attributes for each of the at least two ROIs; and (b7) repeating the steps (b5) to (b6) until the sorted ROI string is generated.
20. (Previously Presented) The image display method according to claim 15, wherein the step of comparing comprises: (c1) dividing the attributes of the ROIs into multiple levels; (c2) respectively dividing the attributes at the same level into multiple classes, wherein the multiple levels have different level priorities and the multiple classes have different class priorities; (c3) setting a level priority to the highest level priority among all attributes for each of the ROIs; and (c4) sorting the ROIs according to the level priorities of the ROIs.
21. (Previously Presented) The image display method according to claim 20, wherein the step of comparing further comprises: (c5) when the level priorities of at least two ROIs are the same, setting the class priority to the highest class priority among all attributes at the corresponding level for each of the at least two ROIs; (c6) sorting the at least two ROIs according to the class priorities of the at least two ROIs; (c7) when the class priorities of at least two ROIs are the same, setting the level priority to the second highest level priority for each of the at least two ROIs; and (c8) repeating the steps (c4) to (c7) until the sorted ROI string is generated.
22. (Previously Presented) The image display method according to claim 20, wherein the step of comparing further comprises: (d1) when the level priorities of at least two ROIs are the same, adding up the class priorities of all attributes at the corresponding level to obtain a sum class priority for each of the at least two ROIs; (d2) sorting the at least two ROIs according to the sum class priorities of the at least two ROIs; (d3) when the sum class priorities of the at least two ROIs are the same, setting the level priority to the second highest level priority for each of the at least two ROIs; and (d4) repeating the steps (c4), (d1) to (d3) until the sorted ROI string is generated.

The following is an examiner's statement of reasons for allowance: 
(i)	Kim  teaches, “Provided are an electronic apparatus and a method of operating the same. The electronic apparatus includes a display and a controller electrically connected to the display, wherein the controller identifies at least one of aspect ratio information of the display, a type of the display, and curvature information of the display, determines an angle of view of a 360 degree image to be displayed on the display based on at least one of the identified aspect ratio information of the display, and type of the display, and curvature information of the display, and controls the display to display a region of the 360 degree image according to the determined angle of view, Abstract”.
(ii)	Chen teaches, “A system to display automatically organized images coordinating with pace of background music is disclosed. Users only need to give images and a music clip, and the system will automatically generate a presentation that combines visual and aural effects to display the organized images synchronously accompanying the music. Multiple images that have similar characteristics are well arranged and displayed at the same frame to emphasize the atmosphere of viewing experience. In addition, collaborative presentation of images that is synchronous to music even improves the enjoyment of image browsing, Abstract”.
(iii)	Jaquez-Vazquez teaches, “An online frame layout tool is provided that displays a plurality of wall shape parameter selections, displays predetermined frame layout options, in response to receiving a first wall shape parameter selection, each predetermined frame layout option including a representation of a plurality of frames having two or more frame images of different shapes and sizes being arranged in a predetermined pattern, and supplies one or more links to a retailer website, in response to receiving a selected predetermined frame layout option chosen from the predetermined frame layout options, the one or more links being related to information for purchasing one or more products represented by the two or more frame images included in the representation of the plurality of frames associated with the selected predetermined frame layout option, Abstract”.


The prior arts of record above, however, fail to provide (or render obvious, alone or in combination)  the component, relationship/structure and functionalities as set for the in the independent claim, specifically an image display method for “framing multiple regions of interest (ROIs) according to the captured panoramic image, wherein each of the ROIs has at least one of attributes; selecting one from predetermined frame layouts as an output frame layout, according to whether to insert a portion of the panoramic image and at least one of attributes, positions and the number of the ROIs; inserting at least one of the portion of the panoramic image and the ROIs into at least one corresponding window of the output frame layout to form a composite frame according to the attributes of the ROIs; and transmitting the composite frame to a video software for display; wherein an aspect ratio of the composite frame corresponds to an aspect ratio of a picture displayed by the video software”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651